NOT FOR PUBLICATION

                     UNITED STATES COURT OF APPEALS                             FILED
                            FOR THE NINTH CIRCUIT                                FEB 23 2011

                                                                             MOLLY C. DWYER, CLERK
                                                                              U.S. COURT OF APPEALS

BESSIE IRENE WALTZ,                               No. 10-15713

              Plaintiff - Appellant,              D.C. No. 1:07-cv-01691-SMS

  v.
                                                  MEMORANDUM*
UNITED STATES OF AMERICA; et al.,

              Defendants - Appellees.


                    Appeal from the United States District Court
                        for the Eastern District of California
                   Sandra M. Snyder, Magistrate Judge, Presiding

                           Submitted February 18, 2011**
                               Pasadena, California

Before: ALARCÓN, RYMER, and BYBEE, Circuit Judges.

       Plaintiff-Appellant Bessie Waltz appeals from the district court’s dismissal

of her claim under the Federal Tort Claims Act for lack of subject matter

jurisdiction. She argues that she is entitled to equitable tolling of the limitations


        *
         This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
        **
          The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. ¶. 34(a)(2).
period established in 28 U.S.C. § 2401(b). However, as Waltz admits, we have

previously held that § 2401(b) establishes a jurisdictional limitation that is not

subject to equitable tolling. See Marley v. United States, 567 F.3d 1030, 1038 (9th

Cir. 2009) (“[W]e hold that the six-month statute of limitations in § 2401(b) is

jurisdictional and that failure to file a claim within that time period deprives the

federal courts of jurisdiction. Accordingly, the doctrines of equitable estoppel and

equitable tolling do not apply.”). Contrary to Waltz’s assertions, the Supreme

Court’s recent decision in Reed Elsevier, Inc. v. Muchnick, 130 S. Ct. 1237 (2010),

did not overturn this decision, and Marley continues to control.

      AFFIRMED.